DETAILED ACTION
	This Office action is in response to the communication filed on 09/01/2022. Claims 1-9 and 14-20 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to amended claim 1 in the Remarks section (pages 12-15) have been fully considered but are not persuasive.
Applicant argues that Huang does not teach for any and all of two adjacent sub-pixels in a row of the sub-pixel array, an absolute value of the voltage corresponding to the sub-pixel in the bright state is greater than an absolute value of the voltage corresponding to the sub-pixel in the dark state because adjacent sub-pixels G1 and R1 are both in the bright state and the absolute value of the voltage supplied to them was equal. 
However, the claim limitation previously only required at least two adjacent pixels in a row comprise one of the pixels in the bright state and one of the pixels in the dark state. Sub-pixels are also grouped in pixel units which are arranged adjacent with respect to each other, and each pixel unit includes the sub-pixels having different colors, and specifically, a red sub-pixel, a green sub-pixel and a blue sub-pixel as explained in [0042]. Two columns of adjacent pixel units comprised a pixel group.  A first drive voltage level was applied to sub-pixels in a first pixel unit and a second drive voltage level was applied to sub-pixels in a second pixel unit, wherein the first driving voltage could higher or lower than the second drive voltage in [0048]. A driving voltage of the same polarity to each of the pixel units in the same pixel group. This meant the applying a driving voltage of the same polarity to each of the pixel units in the same pixel group, and applying a driving voltage of a different polarity to a second, adjacent pixel unit, where a first driving voltage applied to a first pixel unit has a greater absolute value than the second driving voltage applied to the second pixel unit, meeting the claim limitations are met. 
		Applicant's arguments have been fully considered with respect to 2-9 and 14-20 in the Remarks section (page 15) but they are not persuasive as the claims depend upon the features recited in the amended independent claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2019/0189070 A1 by Huang.
Regarding claim 1, Huang teaches the method for driving a display panel (Fig. 5d; [0054], FIG. 5d shows the image that is alternately bright/dark displayed every other pixel unit), comprising: 
controlling polarities of output voltages of data driving circuits corresponding to at least two adjacent ones of all pixels in a row of a pixel array of the display panel to be same ([0050], applying a driving voltage of the same polarity to each of the pixel units in the same pixel group, each pixel group including two columns of adjacent pixel units, each pixel unit including a number of sub-pixels as in [0042]); 
wherein, all of the pixels in the row of the pixel array consist of pixels in a bright state and pixels in a dark state that are arranged alternatively,  the adjacent pixels comprise one of the pixels in the bright state and one of the pixels in a dark state (Fig. 5d; [0048], a first drive voltage level was applied to sub-pixels in a first pixel unit and a second drive voltage level was applied to sub-pixels in a second pixel unit and [0054], alternate bright/dark states were shown ever other/adjacent pixel unit as in Fig. 5d), and 
for any and all two adjacent pixels in the row of the pixel array, an absolute value of the output voltage of the data driving circuit corresponding to the pixel in the bright state is greater than an absolute value of the output voltage of the data driving circuit corresponding to the pixel in the dark state (Figs. 5d; [0047]-[0048], The first drive voltage level is higher than the second drive voltage level, or the first drive voltage level is lower than the second drive voltage level. This means the absolute value of first drive voltage was greater than the absolute value of second drive voltage. This occurred for the subpixels for a first pixel unit and the subpixels in the second pixel unit in the different states of dark and bright as in [0054]).
Regarding claim 2, Huang further discloses the method according to claim 1, wherein in the row of the pixel array, absolute values of the output voltages of the data driving circuits corresponding to the pixels in the bright state are the same, and not all polarities of the output voltages of the data driving circuits corresponding to the pixels in the bright state are the same ([0047]-[0048], The first drive voltage level is higher than the second drive voltage level, or the first drive voltage level is lower than the second drive voltage level, therefore the absolute value of the first drive voltage was greater than the absolute value of the second drive voltage but it could be higher in polarity or lower in polarity).
Regarding claim 3, Huang further discloses the method according to claim 2, 
wherein there is a plurality of pixel groups in the row, wherein each of the pixel groups comprises at least two pixels ([0042] and [0007], defining a plurality of pixel groups, each pixel group including two columns of adjacent pixel units) and a sequence of the output voltages of the data driving circuits corresponding to at least two pixels of a first one of the pixel groups is the same as a sequence of the output voltages of the data driving circuits corresponding to at least two pixels of a second one of the pixel groups ([0048], a first drive voltage level was applied to sub-pixels in a first pixel unit and a second drive voltage level was applied to sub-pixels in a second pixel unit and [0054], alternate bright/dark states were shown ever other/adjacent pixel unit as in Fig. 5d and each pixel group was two adjacent pixel units).

Regarding claim 4, Huang further discloses the method according to claim 3, wherein the pixels in each of the pixel groups are adjacent to each other, and the number of the pixels in each of the pixel groups is an even number ([0043] and [0048], a first drive voltage level was applied to sub-pixels in a first pixel unit and a second drive voltage level was applied to sub-pixels in a second pixel unit and [0054], alternate bright/dark states were shown ever other/adjacent pixel unit as in Fig. 5a and 5d and each pixel group was an even, two adjacent pixel units).

Regarding claim 5, Huang further discloses the method according to claim 3, wherein in the row of the pixel array, absolute values of the output voltages of the data driving circuits corresponding to the pixels in the dark state are the same, and not all polarities of the output voltages of the data driving circuits corresponding to the pixels in the dark state are the same ([0047]-[0048], The first drive voltage level is higher than the second drive voltage level, or the first drive voltage level is lower than the second drive voltage level, therefore the absolute value of the first drive voltage was greater than the absolute value of the second drive voltage but it could be higher in polarity or lower in polarity).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0189070 by Huang in view of U.S. Patent Publication 2019/0088217 A1 by Zhu.
Regarding claim 6, Huang of the combination of references further teaches the method according to claim 5, wherein each of the pixel groups comprises six pixels, and a first pixel of the six pixels is a pixel in the bright state (0042] and [0007], defining a plurality of pixel groups, each pixel group including two columns of adjacent pixel units where three pixel groups equal six pixel units and Fig. 5a and 5d).  Huang does not teach:
controlling the polarities of the output voltages of the data driving circuits corresponding to the at least two adjacent pixels in the row to be the same comprises: controlling a polarity of the output voltage of the data driving circuit corresponding to the first pixel in the pixel group to be positive,  
controlling a polarity of the output voltage of the data driving circuit corresponding to a second pixel in the pixel group to be negative; 
controlling a polarity of the output voltage of the data driving circuit corresponding to a third pixel in the pixel group to be negative;
controlling a polarity of the output voltage of the data driving circuit corresponding to a fourth pixel in the pixel group to be positive;  
controlling a polarity of the output voltage of the data driving circuit corresponding to a fifth pixel in the pixel group to be negative; and 
controlling a polarity of the output voltage of the data driving circuit corresponding to a sixth pixel in the pixel group to be negative.
However, in the analogous art of display devices with pixels driven to different polarities, Zhu teaches having pixel units have the driving pattern of positive, negative, negative, positive, negative, negative in two adjacent rows where at least two pixels were in the same row starting with the second pixel of the row. This, two-row inversion of polarities ensured a better display quality of an LCD panel (Zhu Fig. 2A; [0050]). It would have been obvious before the effective filing date of the invention to have inverted rows as taught by Zhu. One of ordinary skill in the art would have motivated to have ensured a better display quality of a LCD display panel (Zhu Fig. 2A; [0050]).



Regarding claim 7, Huang does not teach the method according to claim 6, wherein the pixel array further comprises a neighboring row adjacent to the row, and the method further comprises: 
controlling a polarity of the output voltage of the data driving circuit corresponding to a pixel in the neighboring row adjacent to the first pixel to be negative; 
controlling a polarity of the output voltage of the data driving circuit corresponding to a pixel in the neighboring row adjacent to the second pixel to be positive; 
controlling a polarity of an output voltage of a data driving circuit corresponding to a pixel in the neighboring row adjacent to the third pixel to be positive; 
controlling a polarity of an output voltage of a data driving circuit corresponding to a pixel in the neighboring row adjacent to the fourth pixel to be negative; 
controlling a polarity of the output voltage of the data driving circuit corresponding to a pixel in the neighboring row adjacent to the fifth pixel to be positive; and 
controlling a polarity of the output voltage of the data driving circuit corresponding to a pixel in the neighboring row adjacent to the sixth pixel to be positive.
However, in the analogous art of display devices with pixels driven to different polarities, Zhu teaches having pixel units have the driving pattern of positive, positive, negative, positive, positive, negative in two adjacent rows. Further, in the neighboring two rows, having the pixels units have a polarity driving pattern starting with the second pixel instance of the row of negative, positive, positive, negative, positive, positive. This, two-row inversion of polarities ensured a better display quality of an LCD panel (Zhu Fig. 2A; [0050]). It would have been obvious before the effective filing date of the invention to have inverted rows as taught by Zhu. One of ordinary skill in the art would have motivated to have ensured a better display quality of a LCD display panel (Zhu Fig. 2A; [0050]).

Regarding claim 8, Huang of the combination of references further teaches the method according to claim 5, wherein each of the pixel groups comprises six pixels, and a first pixel of the six pixels is a pixel in the bright state (0042] and [0007], defining a plurality of pixel groups, each pixel group including two columns of adjacent pixel units where three pixel groups equal six pixel units and Fig. 5a and 5d).
However, Huang does not teach controlling the polarities of the output voltages of the data driving circuits corresponding to the at least two adjacent pixels in the row to be the same comprises: controlling a polarity of the output voltage of the data driving circuit corresponding to the first pixel in the pixel group to be positive; 
controlling a polarity of the output voltage of the data driving circuit corresponding to a second pixel in the pixel group to be positive; 
controlling a polarity of the output voltage of the data driving circuit corresponding to a third pixel in the pixel group to be negative; 
controlling a polarity of the output voltage of the data driving circuit corresponding to a fourth pixel in the pixel group to be positive; 
controlling a polarity of the output voltage of the data driving circuit corresponding to a fifth pixel in the pixel group to be positive; and 
controlling a polarity of the output voltage of the data driving circuit corresponding to a sixth pixel in the pixel group to be negative.
However, in the analogous art of display devices with pixels driven to different polarities, Zhu teaches having pixel units have the driving pattern of positive, positive, negative, positive, positive, negative in two adjacent rows where at least two pixels were in the same row. Further, in the neighboring two rows, having the pixels units have a polarity driving pattern starting with the second pixel instance of the row of negative, positive, positive, negative, positive, positive. This, two-row inversion of polarities ensured a better display quality of an LCD panel (Zhu Fig. 2A; [0050]). It would have been obvious before the effective filing date of the invention to have inverted rows as taught by Zhu. One of ordinary skill in the art would have motivated to have ensured a better display quality of an LCD display panel (Zhu Fig. 2A; [0050]).

Regarding claim 9, Huang does not teach the method according to claim 8, wherein the pixel array further comprises a neighboring row adjacent to the row, and the method further comprises: 
controlling a polarity of the output voltage of the data driving circuit corresponding to a pixel in the neighboring row adjacent to the first pixel to be negative; 
controlling a polarity of the output voltage of the data driving circuit corresponding to a pixel in the neighboring row adjacent to the second pixel to be negative; 
controlling a polarity of an output voltage of a data driving circuit corresponding to a pixel in the neighboring row adjacent to the third pixel to be positive; 
controlling a polarity of an output voltage of a data driving circuit corresponding to a pixel in the neighboring row adjacent to the fourth pixel to be negative; 
controlling a polarity of the output voltage of the data driving circuit corresponding to a pixel in the neighboring row adjacent to the fifth pixel to be negative; and 
controlling a polarity of the output voltage of the data driving circuit corresponding to a pixel in the neighboring row adjacent to the sixth pixel to be positive.
However, in the analogous art of display devices with pixels driven to different polarities, Zhu teaches having pixel units have the driving pattern of positive, positive, negative, positive, positive, negative in two adjacent rows where at least two pixels were in the same row. Further, in the neighboring two rows, having the pixels units have a polarity driving pattern starting with the second pixel instance of the row of negative, positive, positive, negative, positive, positive. This, two-row inversion of polarities ensured a better display quality of an LCD panel (Zhu Fig. 2A; [0050]). It would have been obvious before the effective filing date of the invention to have inverted rows as taught by Zhu. One of ordinary skill in the art would have motivated to have ensured a better display quality of an LCD display panel (Zhu Fig. 2A; [0050]).

Regarding claim 15, Huang of the combination of references teaches the method according to claim 1, wherein absolute values of the output voltages of the data driving circuits corresponding to the pixels located in a same column and respectively in adjacent two rows of the pixel array are the same ([0048], a first drive voltage level was applied to sub-pixels in a first pixel unit and a second drive voltage level was applied to sub-pixels in a second pixel unit and [0054], alternate bright/dark states were shown ever other/adjacent pixel unit as in Fig. 5d where bright or dark state was applied to a same column).
Huang does not teach polarities of the output voltages of the data driving circuits corresponding to the pixels located in the same column and respectively in the adjacent two rows of the pixel array are opposite to each other. 
However, in the analogous art of display devices with pixels driven to different polarities, Zhu teaches having pixel units have the driving pattern of positive, positive, negative, positive, positive, negative in two adjacent rows. Further, in the neighboring two rows and the same columns, having the pixels units have a polarity driving pattern starting with the second pixel instance of the row of negative, positive, positive, negative, positive, positive. This, two-row inversion of polarities ensured a better display quality of an LCD panel (Zhu Fig. 2A; [0050]). It would have been obvious before the effective filing date of the invention to have inverted rows as taught by Zhu. One of ordinary skill in the art would have motivated to have ensured a better display quality of a LCD display panel (Zhu Fig. 2A; [0050]).

Regarding claim 16, Huang of the combination of references teaches the method according to claim 1, wherein a heavy-load image having columns of the pixels in the bright state alternated with columns of the pixels in the dark state in the pixel array is displayed, and in the row, the pixels in the bright state are alternately arranged with the pixels in the dark state (Fig. 5a-5h; [0048], a first drive voltage level was applied to sub-pixels in a first pixel unit and a second drive voltage level was applied to sub-pixels in a second pixel unit and [0054], alternate bright/dark states were shown ever other/adjacent pixel unit as in Fig. 5a and 5d).
However, Huang did not teach Z-inversion. However, in the analogous art of display devices with pixels driven to different polarities, Zhu teaches having pixel units have the driving pattern of positive, positive, negative, positive, positive, negative in two adjacent rows. Further, in the neighboring two rows and the same columns, having the pixels units have a polarity driving pattern starting with the second pixel instance of the row of negative, positive, positive, negative, positive, positive. This, two-row, two column inversion of polarities ensured a better display quality of a LCD panel (Zhu Fig. 2A; [0050]). Column inversion was defined as the specification as a “Z-inversion” as in Applicant pre-grant publication paragraph [0003]. It would have been obvious before the effective filing date of the invention to have inverted rows as taught by Zhu. One of ordinary skill in the art would have motivated to have ensured a better display quality of a LCD display panel (Zhu Fig. 2A; [0050]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0189070 by Huang in view of U.S. Patent Publication 2015/0243198 A1 by Zhang. 
Regarding claim 14, Huang does not teach the method according to claim 1, wherein: the output voltage of the data driving circuit corresponding to the pixel in the bright state is the gamma voltage V1 or the gamma voltage V14; and the output voltage of the data driving circuit corresponding to the pixel in the dark state is the gamma voltage V7 or the gamma voltage V8; 
the output voltage of the data driving circuit is in a range of gamma voltages V1- V14, wherein a polarity of each of the gamma voltages V1-V7 is positive, and a polarity of each of the gamma voltages V8-V14 is negative.
In the analogous art of gamma curves in display panels, Zhang teaches a correspondence relationship between the 14 Gamma voltages and the gray scales is as follows, where V1 and V14 was 255 gray scale, full brightness, and V7 and V8 was zero gray scale, no brightness, where V1-V7 swings from 255 to 0 and V8-V14 swings from 0 to 255, negative. Therefore, as the first drive voltage level is higher than the second drive voltage level, or the first drive voltage level is lower than the second drive voltage level (Zhang [0002]; [0056] and Table 1). This means the absolute value of first drive voltage was greater than the absolute value of second drive voltage. The first drive voltage drove a bright image, equivalent to V1 and V14 full brightness, and a second drive voltage drove a dark image, representing the V7 and V8, no brightness gamma. It would have been obvious before the effective filing date of the invention to have had a gamma curve as taught by Zhang. One of ordinary skill in the art would have been motivated to have a gamma curve to represent the relationship between an input voltage applied to a pixel and the pixel brightness/transmittance (Zhang [0002]; [0056] and Table 1).


Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0189070 by Huang in view of U.S. Patent Publication 2016/0171944 A1 by Namkung.
Regarding claim 17, Huang does not teach a device for driving a display panel, comprising: a timing control circuit and a data driving circuit corresponding to each of the pixels, wherein the timing control circuit is configured to execute the method according to claim 1.
However, in the analogous art of polarity inversion in display devices, Namkung teaches a display device included a printed circuit board, a data driving unit, a display panel, where the printed circuit board included a timing controller and a polarity conversion unit and was electrically connected to the data driving unit and controlled overall operation of the display device (Namkung [0030]-[0032]). It would have been obvious before the effective filing date of the invention to have added such display device structure to operate the display device of Huang. One of ordinary skill in the art would have been motivated to have operational control of a display panel according to a timing controller and polarity conversion unit (Namkung [0030]-[0032]).

Regarding claim 18, Huang of the combination of references teaches the device for driving the display panel according to claim 17, wherein in the row of the pixel array, absolute values of the output voltages of the data driving circuits corresponding to the pixels in the bright state are the same, and not all polarities of the output voltages of the data driving circuits corresponding to the pixels in the bright state are the same (Fig. 5a-5h; [0048]-[0052], the first driving voltage was applied unchanged with the same bright first pixel unit but the polarities were different).

Regarding claim 19, Huang of the combination of references teaches the device for driving the display panel according to claim 18, wherein there is a plurality of pixel groups in the row, wherein each of the pixel groups comprises at least two pixels, and a sequence of the output voltages of the data driving circuits corresponding to at least two pixels of one of the pixel groups is same as a sequence of the output voltages of the data driving circuits corresponding to at least two pixels of another one of the pixel groups (Fig. 5a-5h; [0048]-[0052], the first driving voltage was applied unchanged with the same bright first pixel unit but the polarities were different with a polarity sequence of positive, negative, positive for more than one pixel group).
Regarding claim 20, Huang teaches a liquid Crystal Display (LCD) device ([0069], The driving method and the driving device of the display panel of the present application can be applied to, for example, a liquid crystal display panel, comprising: a display panel), a graphics card ([0069], a logic board of a full HD display panel) the to-be- displayed data corresponds to a heavy-load image having columns of pixels in a bright state alternated with columns of pixels in a dark state, and in response to the to-be-displayed data corresponding to the heavy-load image having the columns of the pixels in the bright state alternated with the columns of the pixels in the dark state, implement the method according to claim 1. (Figs. 5a-5e; [0050]-[0054] and [0069], FIG. 5e shows the image that is alternately bright/dark displayed every two pixel units and driving method driven by data driving circuit)
However, Huang does not teach a timing control circuit, and a data driving circuit corresponding to each of the pixels; wherein the graphics card is configured to transmit to-be-displayed data to the timing control circuit; and wherein the timing control circuit is configured to determine whether the to-be- displayed data corresponds to a heavy-load. 
However, in the analogous art of polarity inversion in display devices, Namkung teaches a display device included a printed circuit board, a data driving unit, a display panel, where the printed circuit board included a timing controller and a polarity conversion unit and was electrically connected to the data driving unit and controlled overall operation of the display device (Namkung [0030]-[0032]). It would have been obvious before the effective filing date of the invention to have added such display device structure to operate the display device of Huang. One of ordinary skill in the art would have been motivated to have operational control of a display panel according to a timing controller and polarity conversion unit (Namkung [0030]-[0032]).                                                                                                                                                                                                     	

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication 2019/0088217 A1 teaches polarity inversion schemes of pixel units 
U.S. Patent Publication 2021/0082359 A1 by Ji teaches polarity patterns of a pixel group of positive, negative, and negative in a first row and negative, positive, and positive in a second row. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHEEN I JAVED whose telephone number is (571)272-0825.  The examiner can normally be reached on Mon-Fri 9:00 am-5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHEEN I JAVED/Examiner, Art Unit 2621   
/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621